Exhibit Stewart E. McClure, Jr. Gerard Riker President and Chief Executive Officer EVP and Chief Financial Officer 908-630-5000 908-630-5018 PRESS RELEASE FOR IMMEDIATE RELEASE SOMERSET HILLS BANCORP REPORTS EARNINGS AND A QUARTERLY CASH DIVIDEND OF $0.05 PER SHARE BERNARDSVILLE, NJ – July 24, 2008…Somerset Hills Bancorp (NASDAQ:SOMH) reported net income for the quarter and six months ended June 30, 2008.For the quarter ended June 30, 2008, net income was $367,000, or $0.07 per diluted share compared to $0.10 per diluted share during the second quarter 2007.For the six months ended June 30, 2008, net income was $811,000, or $0.15 per diluted share compared to $0.19 per diluted share for the six months ending June 30, The Company’s net interest income increased in both the quarterly and six month periods, to $2.7 million in the current quarter and $5.3 million for the first six months of 2008. These increases were offset by declines in non-interest income and increased non-interest expense and an increase in the provision for loan losses. The increase in the provision reflects the increase in our non performing assets. At June 30, 2008, loans increased $10.0 million, or 5.0% to $209.1 million from $199.1 million when compared to June 30, 2007.At June 30, 2008, deposits decreased $18.4 million, or 7.3% to $234.7 million from $253.1 when compared to June 30, 2007. The decrease in deposits is primarily related to the payout of funds held in accounts at the Bank pending consummation of certain customer transactions that closed during the second quarter and the run off of time deposits originated at promotional rates in connection with the opening of the Bank’s Long Valley and Madison branches. The Bank also increased its borrowed funds to $11 million at June 30, 2008, from no borrowed funds at June 30, 2007. The increase reflects a strategic asset liability decision made during the fourth quarter of 2007 and the first quarter of 2008 to utilize borrowings as a cost efficient source of funding.
